Exhibit 10.4

     
 
  Barclays Bank PLC, 5
 
  The North Colonnade
 
  Canary Wharf, London E14 4BB
 
  Facsimile:  +44(20)77736461
 
  Telephone: +44 (20) 777 36810
 
   
 
  c/o Barclays Capital Inc.
 
  as Agent for Barclays Bank PLC
 
  745 Seventh Ave
 
  New York, NY 10166
 
  Telephone: +1 212 412 4000

     
DATE:
  March 30, 2011
 
   
TO:
  InterDigital, Inc.
ATTENTION:
  Scott McQuilkin
TELEPHONE:
  (+1) 610-878-1850
FACSIMILE:
  (+1) 610-878-7844
 
   
FROM:
  Barclays Capital Inc., acting as Agent for Barclays Bank PLC
ATTENTION:
  Paul Robinson
TELEPHONE:
  (+1) 212-526-0111
FACSIMILE:
  (+1) 917-522-0458
 
   
SUBJECT:
  Additional Warrant Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and
InterDigital, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Master Agreement specified below. Barclays is regulated by the Financial
Services Authority. Barclays Bank PLC is not a member of the Securities Investor
Protection Corporation (“SIPC”).
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, the Transaction shall be deemed to be a Share Option Transaction,
and each reference herein to a Warrant shall be deemed to be a reference to a
Call or an Option, as context requires.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Barclays
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 1992 Master Agreement (Multicurrency —
Cross Border) as if Barclays and Counterparty had executed an agreement (the
“Agreement”) in such form (without any Schedule but

1



--------------------------------------------------------------------------------



 



with the “Cross-Default” provisions of Section 5(a)(vi) applicable to
Counterparty with (x) a “Threshold Amount” of $15,000,000 and (y) the phrase “or
becoming capable at such time of being declared” deleted from clause (1) of such
Section 5(a)(vi), and with such other elections set forth in this Confirmation)
on the Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction. The parties hereby agree that no Transaction other than the
Transaction to which this Confirmation relates shall be governed by the
Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
General Terms:
   
 
   
Trade Date:
  March 30, 2011.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The valuation and
exercise of the Transaction and the payments and deliveries to be made upon
settlement of the Transaction will be determined separately for each Component
as if each Component were a separate Transaction under the Agreement.
 
   
Warrant Style:
  European.
 
   
Warrant Type:
  Call.
 
   
Seller:
  Counterparty.
 
   
Buyer:
  Barclays.
 
   
Shares:
  The common stock, par value USD0.01 per share, of Counterparty (Ticker symbol
“IDCC”).
 
   
Number of Warrants:
  For each Component of the Transaction, as provided in Schedule B to this
Confirmation.
 
   
Warrant Entitlement:
  One Share per Warrant.
 
   
Strike Price:
  As provided in Schedule A to this Confirmation.
 
   
Premium:
  As provided in Schedule A to this Confirmation.
 
   
Premium Payment Date:
  April 4, 2011
 
   
Exchange:
  The NASDAQ Global Select Market
 
   
Related Exchange(s):
  All Exchanges.
 
   
Calculation Agent:
  Barclays. All determinations made by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any determination
or calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail such determination or calculation, including,
where applicable, a description of the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.

2



--------------------------------------------------------------------------------



 



     
Procedures for Exercise:
   
 
   
In respect of any Component
   
 
   
Expiration Time:
  The Valuation Time.
 
   
Expiration Date(s):
  As provided in Schedule B to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is a Disrupted Day or an Expiration Date in respect of any other
Component for the Transaction) and the Settlement Price for the Final Disruption
Date shall be determined by the Calculation Agent in a commercially reasonable
manner. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, (i) the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and (ii) the Settlement Price for
such Disrupted Day may be adjusted by the Calculation Agent as appropriate on
the basis of the nature and duration of the relevant Market Disruption Event.
Any day on which the Exchange is scheduled as of the Trade Date to close prior
to its normal closing time shall be considered a Disrupted Day in whole.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.
 
   
Final Disruption Date:
  As provided in Schedule A to this Confirmation.
 
   
Automatic Exercise:
  Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
as if Cash Settlement applied.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions shall be amended by deleting the
words “at any time during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” and replacing them with the words “at any
time during the regular trading session on the Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”, by
amending and restating clause (a)(iii) thereof in its entirety to read as
follows: “(iii) an Early Closure that the Calculation Agent determines is
material” and by adding the words “, (iv) a Regulatory Disruption or (v) a
Liquidity Event” after clause (a)(iii) as restated above.

3



--------------------------------------------------------------------------------



 



     
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
Regulatory Disruption:
  A “Regulatory Disruption” shall occur if Barclays determines in its reasonable
discretion that it is appropriate in light of legal, regulatory or
self-regulatory requirements or related policies or procedures for Barclays to
refrain from all or any part of the market activity in which it would otherwise
engage in connection with the Transaction.
 
   
Liquidity Event:
  A “Liquidity Event” shall occur if on any day the trading volume or liquidity
of trading in the Shares is materially reduced from levels prevailing on the
Trade Date and the Calculation Agent determines in its commercially reasonable
discretion that as a result it would be appropriate to treat such day as a
Disrupted Day or a partially Disrupted Day.
 
   
Disrupted Day:
  The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions
shall be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Barclays’s
ability to unwind any hedging transactions related to the Transaction.”
 
   
Valuation:
   
 
   
In respect of any Component
   
 
   
Valuation Time:
  Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.
 
   
Valuation Date:
  The Expiration Date.
 
   
Settlement Terms:
   
 
   
In respect of any Component
   
 
   
Settlement Method:
  Net Share Settlement.
 
   
Net Share Settlement:
  On each Settlement Date, Counterparty shall deliver to Barclays a number of
Shares equal to the Net Share Amount for such Settlement Date to the account
specified by Barclays, and cash in lieu of any fractional shares valued at the
Settlement Price for the Valuation Date corresponding to such Settlement Date.
If, in the good faith reasonable judgment of Barclays, the Shares deliverable
hereunder would not be immediately freely transferable by Barclays under
Rule 144 (or any successor provision, collectively, “Rule 144”) under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), then Barclays may
elect to either (x) accept delivery of such Shares notwithstanding the fact that
such Shares are not freely transferable by Barclays under Rule 144 or
(y) require that such delivery take place pursuant to paragraph 5(l) below.
 
   
Net Share Amount:
  The Option Cash Settlement Amount divided by the Settlement Price, each
determined as if Cash Settlement applied.

4



--------------------------------------------------------------------------------



 



     
Settlement Price:
  On any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “IDCC <equity>
AQR” (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent).
 
   
Settlement Date(s):
  As determined in reference to Section 9.4 of the Equity Definitions, subject
to paragraph 5(j)(i) hereof.
 
   
Other Provisions Applicable to Net Share Settlement:
  The provisions of Sections 9.1(c), 9.4 (except that “Settlement Date” shall be
as defined above, unless a Settlement Disruption Event prevents delivery of such
Shares on that date), 9.8, 9.9, 9.11(as modified herein), 9.12 and 10.5 of the
Equity Definitions will be applicable, as if “Physical Settlement” applied to
the Transaction.
 
   
Representation and Agreement:
  Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Barclays may be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws as a result of the fact that
Counterparty is the issuer of the Shares.
 
   
Dividends:
   
 
   
Dividend Adjustments:
  If at any time during the period from but excluding the Trade Date, to and
including the final Expiration Date an ex-dividend date for a cash dividend
occurs with respect to the Shares and that dividend differs from the Regular
Dividend on a per Share basis, then the Calculation Agent may adjust the Strike
Price, the Number of Warrants and/or the Warrant Entitlement to extent
appropriate preserve the fair value of the Warrants to Dealer after giving
effect to such dividend.
 
   
Regular Dividend:
  USD0.10 per Share per regular quarterly dividend period of the Issuer.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by replacing the words “diluting or concentrative” in Sections 11.2(a),
11.2(c) (in two instances) and 11.2(e)(vii) with the word “material” and by
adding the words “or the Transaction” after the words “theoretical value of the
relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided, further
that adjustments may be made to account for changes in volatility, expected
dividends, stock loan rate and liquidity relative to the relevant Shares.

5



--------------------------------------------------------------------------------



 



     
Extraordinary Events:
   
 
   
New Shares:
  Section 12.1(i) of the Equity Definitions is hereby amended by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New York Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors)”.
 
   
Share-for-Share:
  The definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of the parenthetical in clause
(i) thereof.
 
   
Consequence of Merger Events:
   
 
   
Merger Event:
  Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and Additional Termination
Event under paragraph 5(f)(i) of this Confirmation, Barclays may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.2 of the
Equity Definitions or paragraph 5(f)(i) will apply.
 
   
     Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
     Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
     Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination); provided that
Barclays may elect Component Adjustment.
 
   
Consequence of Tender Offers:
   
 
   
Tender Offer:
  Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under paragraph 5(f)(i) of this Confirmation, Barclays may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or paragraph 5(f)(i) will apply.
 
   
     Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
     Share-for-Other:
  Modified Calculation Agent Adjustment.
 
   
     Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
   
Modified Calculation Agent Adjustment:
  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by (i) adding the following italicized language after the stipulated
parenthetical provision: “(including adjustments to account for changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or to the Transaction) from the Announcement Date or the Determination
Date, as applicable, to the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3).” and (ii) deleting the phrase “expected dividends,” from such
stipulated parenthetical provision.
 
   
Announcement Date:
  The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions shall be amended by (i) replacing the word “leads to the” in the
third and the fifth lines thereof with the words “, if completed, would lead to
a”, (ii) replacing the words “voting shares” in the fifth line thereof with the
word

6



--------------------------------------------------------------------------------



 



     
 
  “Shares”, (iii) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof, (iv) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the second line thereto and (v) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereto.
 
   
Announcement Event:
  If an Announcement Event has occurred, the Calculation Agent shall have the
right to determine the economic effect of the Announcement Event on the
theoretical value of the Transaction (including without limitation any change in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction) (i) at a time that it deems appropriate, from the Announcement Date
to the date of such determination (the “Determination Date”), and (ii) on the
Valuation Date, from the Announcement Date or the Determination Date, as
applicable, to the Valuation Date. If any such economic effect is material, the
Calculation Agent will adjust the terms of the Transaction to reflect such
economic effect. “Announcement Event” shall mean the occurrence of the
Announcement Date of a Merger Event or Tender Offer or potential Merger Event or
potential Tender Offer.
 
   
Composition of Combined Consideration:
  Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by an actual holder of the Shares, the Calculation Agent will, in its
sole discretion, determine such composition.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
     Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”; and provided
further that Barclays shall not adjust the terms of the Transaction for a Change
in Law referred to in clause (Y) of Section 12.9(a)(ii) of the Equity
Definitions except to the extent it is exercising its right to terminate or
adjust transactions as a result of a “Change in Law” event with respect to other
similarly situated customers.

7



--------------------------------------------------------------------------------



 



     
 
  The parties agree that, for the avoidance of doubt, for purposes of
Section 12.9(a)(ii) of the Equity Definitions, “any applicable law or
regulation” shall include the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rules and regulations promulgated thereunder and any
similar law or regulation, and the consequences specified in Section 12.9(b)(i)
of the Equity Definitions (as modified below) shall apply to any Change in Law
arising from any such act, rule or regulation.
 
   
     Failure to Deliver:
  Not Applicable.
 
   
     Insolvency Filing:
  Applicable.
 
   
     Hedging Disruption:
  Applicable; provided that
 
   
 
  (i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by
inserting the following three sentences at the end of such Section:  
 
  “Such inability described in phrases (A) or (B) above shall not constitute a
“Hedging Disruption” unless (x) such inability does not result from factors
particular to Hedging Party (such as Hedging Party’s creditworthiness or
financial position, or particular actions or transactions undertaken by the
Hedging Party unrelated to the hedging of the Transaction) and (y) such
inability will result in continued performance by the Hedging Party under the
Transaction being commercially unreasonable or commercially impracticable. For
the avoidance of doubt, the term “equity price risk” shall be deemed to include,
but shall not be limited to, stock price and volatility risk. And, for the
further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
 
   
     Loss of Stock Borrow:
  Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow Cost
equal to or less than the Maximum Stock Loan Rate”.
 
   
     Borrow Cost:
  The cost to borrow the relevant Shares that would be incurred by a third party
market participant borrowing such Shares, as determined by the Calculation Agent
on the relevant date of determination. Such costs shall include (a) the spread
below FED-FUNDS that would be earned on collateral posted in connection with
such borrowed Shares, net of any costs or fees, and (b) any stock loan borrow
fee that would be payable for such Shares, expressed as fixed rate per annum.
 
   
     Maximum Stock Loan Rate:
  200 basis points
 
   
     Increased Cost of Stock Borrow:
  Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b)

8



--------------------------------------------------------------------------------



 



     
 
  Section 12.9(b)(v) of the Equity Definitions shall be amended by (i) adding
the word “or” immediately before the phrase “(B)”, (ii) deleting subsection
(C) in its entirety, (iii) replacing “either party” in the penultimate sentence
with “the Hedging Party”, and (iv) replacing the word “rate” in clauses (X) and
(Y) of the final sentence therein with the words “Borrow Cost”.
 
   
     Initial Stock Loan Rate:
  25 basis points, as adjusted by the Calculation Agent to reflect any
subsequent Price Adjustment due to an Increased Cost of Stock Borrow.
 
   
     FED FUNDS:
  “FED FUNDS” means, for any day, the rate set forth for such day opposite the
caption “Federal funds”, as such rate is displayed on the page “FedsOpen <Index>
<GO>” on the BLOOMBERG Professional Service, or any successor page; provided
that if no rate appears for any day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.
 
   
     Hedging Party:
  Barclays or an affiliate of Barclays that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.
 
   
Determining Party:
  Barclays for all applicable Extraordinary Events.
 
   
Acknowledgments:
   
 
   
Non-Reliance:
  Applicable.
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable.
 
   
Additional Acknowledgments:
  Applicable.

3.   Mutual Representations, Warranties and Agreements.

Each of Barclays and Counterparty represents and warrants to, and agrees with,
the other party that:

  (a)   Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA.     (b)   Securities Act. It is a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act, or an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act.     (c)   ERISA. The assets used in the Transaction (1) are not
assets of any “plan” (as such term is defined in Section 4975 of the U.S.
Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or any
“employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

4.   Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

9



--------------------------------------------------------------------------------



 



  (a)   the representations and warranties of Counterparty set forth in
Section 2 of the Purchase Agreement, dated as of March 29, 2011 between
Counterparty and Barclays Capital Inc. (the “Purchase Agreement”), are true and
correct and are hereby deemed to be repeated to Barclays as if set forth herein;
    (b)   the Shares of Counterparty initially issuable upon exercise of the
Warrant (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Counterparty. The Warrant Shares have been duly authorized
and, when delivered as contemplated by the terms of the Warrant following the
exercise of the Warrant in accordance with the terms and conditions of the
Warrant, will be validly issued, fully-paid and non-assessable, and the issuance
of the Warrant Shares will not be subject to any pre-emptive or similar rights;
    (c)   Counterparty shall promptly provide written notice to Barclays upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Barclays;  
  (d)   (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Barclays or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Barclays or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;     (e)   Counterparty is entering into the Transaction, solely
for the purposes stated in the board resolution authorizing the Transaction and
in its public disclosure, and there is no internal policy, whether written or
oral, of Counterparty that would prohibit Counterparty from entering into any
aspect of the Transaction, including, but not limited to, the issuance of Shares
to be made pursuant hereto;     (f)   Counterparty is not as of the Trade Date
and as of the date on which Counterparty delivers any Termination Delivery
Units, and shall not be after giving effect to the transactions contemplated
hereby, “insolvent” (as such term is defined in Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”));  
  (g)   Counterparty understands, agrees and acknowledges that Barclays has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;     (h)  
each of Counterparty’s filings under the Securities Act, the Exchange Act, or
other applicable securities laws that are required to be filed have been filed
and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;     (i)   On the Trade Date and as of the date of on which
Counterparty delivers any Termination Delivery Units, Counterparty is not in
possession of any material non-public information regarding the Issuer or the
Shares. “Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold any securities of the Issuer.

10



--------------------------------------------------------------------------------



 



  (j)   Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;    
(k)   Counterparty understands, agrees and acknowledges that no obligations of
Barclays to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Barclays
or any governmental agency;     (l)   without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that Barclays
is not making any representations or warranties with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements) or under FASB’s
Liabilities & Equity Project;     (m)   Counterparty is not entering into the
Transaction for the purpose of (i) creating actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or (ii) raising or depressing or otherwise manipulating the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Exchange Act;     (n)   Counterparty shall deliver to
Barclays an opinion of counsel, dated as of the Premium Payment Date and
reasonably acceptable to Barclays in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and paragraph 4(b) of this
Confirmation, containing customary exceptions, assumptions and qualifications,
in each case reasonably acceptable to Barclays;     (o)   Counterparty has not
entered into any obligation that would contractually limit it from effecting Net
Share Settlement under the Transaction and it agrees not to enter into any such
obligation during the term of the Transaction;     (p)   (x)(A) On the Trade
Date, the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares, are not, and shall not be, subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) other than the distribution of the convertible notes subject to
the Purchase Agreement and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period;     (q)   During the
Settlement Period and on any other Exercise Date, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Barclays; and     (r)  
Counterparty agrees that it (A) will not during the Settlement Period make, or
permit to be made (to the extent it is in Counterparty’s reasonable control),
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular

11



--------------------------------------------------------------------------------



 



      trading session on the Exchange for the Shares; (B) shall promptly (but in
any event prior to the next opening of the regular trading session on the
Exchange) notify Barclays following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Barclays with
written notice specifying (i) Counterparty’s average daily Rule 10b-18 Purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Barclays or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Counterparty to Barclays that such information is true and
correct. In addition, Counterparty shall promptly notify Barclays of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. “Merger Transaction” means any merger, acquisition or
similar transaction involving a recapitalization as contemplated by
Rule 10b-18(a)(13)(iv) under the Exchange Act.

5.   Other Provisions:

  (a)   Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through Agent. In addition, all notices, demands and communications of any kind
relating to the Transaction between Barclays and Counterparty shall be
transmitted exclusively through Agent.     (b)   Repurchase Notices.
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Barclays a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the Warrant
Equity Percentage as determined on such day is (i) equal to or greater than 9%
or (ii) greater by 0.5% than the Warrant Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrant Equity Percentage as of the Trade
Date). The “Warrant Equity Percentage” as of any day is the fraction (A) the
numerator of which is the product of (x) the sum of the Number of Warrants in
the aggregate and the Number of Warrants in the aggregate underlying the Warrant
Transaction Confirmation letter agreement dated March 29, 2011 between Barclays
and Counterparty (the “Initial Warrant Confirmation”) and (y) the Option
Entitlement in respect of the Transaction and (B) the denominator of which is
the number of Shares outstanding on such day. Counterparty agrees to indemnify
and hold harmless Barclays and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Barclays’ hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Barclays with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person in respect of the foregoing, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the

12



--------------------------------------------------------------------------------



 



      Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.     (c)   Transfer or Assignment. Counterparty
may not transfer or assign any of its rights or obligations under the
Transaction without the prior written consent of Barclays. Notwithstanding any
provision of the Agreement to the contrary, upon written notice to Counterparty,
Barclays may, subject to applicable law, freely transfer and assign all of its
rights and obligations under the Transaction without the consent of Counterparty
to any third party. If at any time at which (1) the Equity Percentage exceeds
9.0% or (2) Barclays, Barclays Group (as defined below) or any person whose
ownership position would be aggregated with that of Barclays or Barclays Group
(Barclays, Barclays Group or any such person, a “Barclays Person”) under any
state or federal bank holding company or banking laws, or other federal, state
or local regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a state or federal regulator) of a Barclays Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received minus (y) 1.0% of the number
of Shares outstanding on the date of determination (either such condition
described in clause (1) or (2), an “Excess Ownership Position”) and Barclays is
unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction such that an Excess Ownership Position no
longer exists, Barclays may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position no longer exists. In the
event that Barclays so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (x) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the Terminated Portion, (y) Counterparty shall be the sole Affected
Party with respect to such partial termination and (z) such Transaction shall be
the only Terminated Transaction (and, for the avoidance of doubt, the provisions
of paragraph 5(i) shall apply to any amount that is payable by Barclays to
Counterparty pursuant to this sentence). The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Barclays and any of its affiliates subject to aggregation
with Barclays, for purposes of the “beneficial ownership” test under Section 13
of the Exchange Act, and all persons who may form a “group” (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act) with Barclays (“Barclays Group”),
beneficially own (within the meaning of Section 13 of the Exchange Act) on such
day and (B) the denominator of which is the number of Shares outstanding on such
day. Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Barclays to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Barclays may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Barclays’ obligations in respect of the Transaction and
any such designee may assume such obligations. Barclays shall be discharged of
its obligations to Counterparty to the extent of any such performance.

13



--------------------------------------------------------------------------------



 



  (d)   Role of Agent. Each of Barclays and Counterparty acknowledges to and
agrees with the other party hereto and to and with the Agent that (i) the Agent
is acting as agent for Barclays under the Transaction pursuant to instructions
from such party, (ii) the Agent is not a principal or party to the Transaction,
and may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Barclays and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Barclays or the Agent, other than
the representations expressly set forth in this Confirmation or the Agreement,
and (v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Barclays.     (e)   Regulatory Provisions. The time
of dealing for the Transaction will be confirmed by Barclays upon written
request by Counterparty. The Agent will furnish to Counterparty upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with the Transaction.     (f)  
Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any of the
following Additional Termination Events, Barclays may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon termination of the
Affected Transaction, a Transaction with a Number of Warrants equal to the
unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect and, for the avoidance
of doubt, shall be subject to all relevant provisions and adjustments as
applicable (including pursuant to the provisions under “Extraordinary Events”):

  (i)   Barclays reasonably determines that it is advisable to terminate all or
a portion of the Transaction (the “Affected Portion”) so that Barclays’ related
hedging activities with respect thereto will comply with applicable securities
laws, rules or regulations or generally applicable related policies and
procedures of Barclays applied to the Transaction in a non-discriminatory manner
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Barclays); provided that Barclays shall treat
only the Affected Portion of the Transaction as the Affected Transaction (it
being understood that the Affected Portion may be 100%);     (ii)   the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any “person” becomes the “beneficial
owner” (as these terms are defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of Counterparty’s
capital stock that is at the time entitled to vote by the holder thereof in the
election of Counterparty’s board of directors (or comparable body);     (iii)  
the first day on which a majority of the members of Counterparty’s board of
directors are not continuing directors. “Continuing directors” means, as of any
date of determination, any member of the board of directors of Counterparty who:
(a) was a member of the board of directors on the Premium Payment Date; or
(b) was nominated for election or elected to the board of directors with the
approval of a majority of the continuing directors who were members of the board
at the time of the new director’s nomination or election;     (iv)   the
adoption of a plan relating to Counterparty’s liquidation or dissolution; or

14



--------------------------------------------------------------------------------



 



  (v)   (A) the consolidation, merger or binding share exchange of Counterparty
with or into any other person, other than: (a) any transaction that does not
result in any reclassification, conversion, exchange or cancellation of
outstanding shares of Counterparty’s capital stock; or (b) any merger primarily
for the purpose of changing Counterparty’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding shares of
common stock solely into shares of common stock of the surviving entity;
provided such shares are or will immediately be listed for trading on the NASDAQ
Global Market, the NASDAQ Global Select Market or the New York Stock Exchange
(or any of their respective successors) or (B) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of Counterparty’s assets and those of Counterparty’s
subsidiaries taken as a whole to any “person” (as this term is used in
Section 13(d)(3) of the Exchange Act).

      Notwithstanding the foregoing, a transaction or event described in clause
(ii) through (v) above shall not constitute an Additional Termination Event if,
in connection with such transaction or event, or as a result therefrom, a
transaction described in clause (ii) or (v) above occurs and at least 90% of the
consideration paid for Counterparty’s common stock (excluding cash payments for
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights) consists of shares of common stock traded on any of the New York Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of
their respective successors) (or will be so traded or quoted immediately
following the completion of the merger or consolidation or such other
transaction).     (g)   No Collateral. Notwithstanding any provision of this
Confirmation, the Agreement, Equity Definitions or any other agreement between
the parties to the contrary, the obligations of Counterparty under the
Transaction are not secured by any collateral.     (h)   Netting and Setoff.
Obligations under the Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under the Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment provided that both parties agree that subparagraph (ii) of Section
2(c) of the Agreement shall apply to the Transaction.     (i)   Alternative
Calculations and Counterparty Payment on Early Termination and on Certain
Extraordinary Events. If Counterparty owes Barclays any amount in connection
with the Transaction (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of
the Equity Definitions (except in the case of an Extraordinary Event in which
the consideration or proceeds to be paid to holders of Shares as a result of
such event consists solely of cash) or (ii) pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy any such
Payment Obligation by delivery of Termination Delivery Units (as defined below)
by giving irrevocable telephonic notice to Barclays, confirmed in writing within
one Scheduled Trading Day, no later than noon New York time on the Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable, where such notice shall include a representation and warranty from
Counterparty that it is not, as of the date of the telephonic notice and the
date of such written notice, aware of any material non-public information
concerning itself or the shares (where “material” shall have the meaning set
forth in paragraph 5(n) below) (“Notice of Counterparty Termination Delivery”).
Within a

15



--------------------------------------------------------------------------------



 



      commercially reasonable period of time following receipt of a Notice of
Counterparty Termination Delivery, Counterparty shall deliver to Barclays a
number of Termination Delivery Units having a fair market value (net of any
brokerage and underwriting commissions and fees, including any customary private
placement fees) equal to the amount of such Payment Obligation (such number of
Termination Delivery Units to be delivered to be determined by the Calculation
Agent as the number of whole Termination Delivery Units that could be sold over
a commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such Payment Obligation). In addition, if, in the good faith
reasonable judgment of Barclays, for any reason, the Termination Delivery Units
deliverable pursuant to this paragraph would not be immediately freely
transferable by Barclays under Rule 144, then Barclays may elect either to
(x) accept delivery of such Termination Delivery Units notwithstanding any
restriction on transfer or (y) require that such delivery take place pursuant to
paragraph 5(l) below. If the provisions set forth in this paragraph are
applicable, the provisions of Sections 9.9, 9.10, 9.11 (modified as described
above) and 9.12 of the Equity Definitions shall be applicable, except that all
references to “Shares” shall be read as references to “Termination Delivery
Units.” “Termination Delivery Units” means in the case of a Termination Event,
Event of Default or Delisting, one Share or, in the case of Nationalization,
Insolvency, Tender Offer or Merger Event, a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency,
Tender Offer or Merger Event; provided that if such Nationalization, Insolvency,
Tender Offer or Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.     (j)   Registration/Private Placement Procedures.
If, in the reasonable opinion of Barclays, following any delivery of Shares or
Termination Delivery Units to Barclays hereunder, such Shares or Termination
Delivery Units would be in the hands of Barclays subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Termination Delivery Units
pursuant to any applicable federal or state securities law (including, without
limitation, any such requirement arising under Section 5 of the Securities Act
as a result of such Shares or Termination Delivery Units being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Termination Delivery Units) (such Shares
or Termination Delivery Units, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Counterparty, unless waived by Barclays. Notwithstanding the
foregoing, solely in respect of any Daily Number of Warrants exercised or deemed
exercised on any Expiration Date, Counterparty shall elect, prior to the first
Settlement Date for the first Expiration Date, a Private Placement Settlement
(as defined below) or Registered Settlement (as defined below) for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registered Settlement for such aggregate Restricted Shares
delivered hereunder.

  (i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Barclays; provided
that Counterparty may not elect a Private Placement Settlement if, on the date
of its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Barclays (or any affiliate designated by
Barclays) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
Barclays (or any

16



--------------------------------------------------------------------------------



 



      such affiliate of Barclays). The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Barclays,
due diligence rights (for Barclays or any designated buyer of the Restricted
Shares by Barclays), opinions and certificates, and such other documentation as
is customary for private placement agreements, all reasonably acceptable to
Barclays. In the case of a Private Placement Settlement, Barclays shall
determine the appropriate discount (in the case of settlement of Termination
Delivery Units pursuant to paragraph 5(i) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Barclays hereunder.
Notwithstanding the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Scheduled Trading Day following notice by
Barclays to Counterparty, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the date described in paragraph 5(i) (in the
case of settlement of Termination Delivery Units) or on the Settlement Date (in
the case of settlement in Shares pursuant to Section 2 above).     (ii)   If
Counterparty elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Counterparty shall promptly (but in any event
no later than the beginning of the Resale Period (as defined below)) file and
use its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Barclays, to cover
the resale of such Restricted Shares (and any Make-whole Shares) in accordance
with customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Barclays. If Barclays, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Barclays is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (and any
Make-whole Shares) and ending on the earliest of (i) the Exchange Business Day
on which Barclays completes the sale of all Restricted Shares or, in the case of
settlement of Termination Delivery Units, a sufficient number of Restricted
Shares so that the realized net proceeds of such sales exceed the Payment
Obligation (as defined above) and (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(1) or (2) (or any similar provision then in force)
under the Securities Act.     (iii)   If (ii) above is applicable and the Net
Share Settlement Amount or the Payment Obligation, as applicable, exceeds the
realized net proceeds from such resale, or if (i) above is applicable and the
Freely Tradeable Value (as defined below) of the Net Share Settlement Amount or
the Payment Obligation (in each case as adjusted pursuant to (i) above), as
applicable, exceeds the realized net proceeds from such resale, Counterparty
shall transfer to Barclays by the open of the regular trading session on the
Exchange on the Exchange Trading Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”), at
Counterparty’s option, either in cash or

17



--------------------------------------------------------------------------------



 



      in a number of Shares (“Make-whole Shares”; provided that the aggregate
number of Shares and Make-whole Shares delivered shall not exceed the Maximum
Amount) that, based on the Settlement Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. If Counterparty
elects to pay the Additional Amount in Make-whole Shares, the requirements and
provisions for either Private Placement Settlement or Registration Settlement
shall apply to such payment. This provision shall be applied successively until
the Additional Amount is equal to zero, subject to paragraph 5(n) below. “Freely
Tradeable Value” means the value of the number of Shares delivered to Barclays
which such Shares would have if they were freely tradeable (without prospectus
delivery) upon receipt by Barclays, as determined by the Calculation Agent by
commercially reasonable means.     (iv)   Without limiting the generality of the
foregoing, Counterparty agrees that any Restricted Shares delivered to Barclays,
as purchaser of such Restricted Shares, (A) may be transferred by and among
Barclays and its affiliates and Counterparty shall effect such transfer without
any further action by Barclays and (B) after the minimum “holding period” within
the meaning of Rule 144(d) under the Securities Act has elapsed after any
settlement date for such Restricted Shares, Counterparty shall promptly remove,
or cause the transfer agent for such Restricted Shares to remove, any legends
referring to any such restrictions or requirements from such Restricted Shares
upon delivery by Barclays (or such affiliate of Barclays) to Counterparty or
such transfer agent of seller’s and broker’s representation letters customarily
delivered by Barclays in connection with resales of restricted securities
pursuant to Rule 144 under the Securities Act, without any further requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Barclays (or such affiliate of Barclays).        
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i), (ii) or (iii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Counterparty shall be
the Defaulting Party.

  (k)   Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Barclays may not exercise any Warrant hereunder, Automatic Exercise
shall not apply with respect thereto, and no delivery hereunder (including
pursuant to paragraphs 5(j), (m) or (n)) shall be made, to the extent (but only
to the extent) that, the receipt of any Shares upon such exercise or delivery,
after taking into account any Shares deliverable to Barclays under the Initial
Warrant Confirmation would result in the existence of an Excess Ownership
Position. Any purported delivery hereunder shall be void and have no effect to
the extent (but only to the extent) that such delivery would result in the
existence of an Excess Ownership Position. If any delivery owed to Barclays
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery and Barclay’s right to exercise
a Warrant shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Scheduled Trading
Day after, Barclays gives notice to Counterparty that, such exercise or delivery
would not result in the existence of an Excess Ownership Position.     (l)  
Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Barclays is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Barclays shall not be
considered such an affiliate of Counterparty solely by reason of its receipt of
or right to

18



--------------------------------------------------------------------------------



 



      receive Shares pursuant to the Transaction), and otherwise satisfies all
holding period and other requirements of Rule 144 under the Securities Act
applicable to it, any Shares or Termination Delivery Units delivered hereunder
at any time after 1 year from the Premium Payment Date shall be eligible for
resale under Rule 144 under the Securities Act, and Counterparty agrees to
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any restrictions on resale
under the Securities Act from the certificates representing such Shares or
Termination Delivery Units. Counterparty further agrees that with respect to any
Shares or Termination Delivery Units delivered hereunder at any time after
6 months from the Premium Payment Date but prior to 1 year from the Premium
Payment Date, to the extent that Counterparty then satisfies the current
information requirement of Rule 144 under the Securities Act, Counterparty shall
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any such restrictions or
requirements from the certificates representing such Shares or Termination
Delivery Units upon delivery by Barclays to Counterparty or such transfer agent
of customary seller’s and broker’s representation letters in connection with
resales of such Shares or Termination Delivery Units pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Barclays. Counterparty further agrees and acknowledges that Barclays
shall run a holding period under Rule 144 under the Securities Act with respect
to the Warrants and/or any Shares or Termination Delivery Units delivered
hereunder notwithstanding the existence of any other transaction or transactions
between Counterparty and Barclays relating to the Shares. Counterparty further
agrees that Shares or Termination Delivery Units delivered hereunder prior to
the date that is 6 months from the Premium Payment Date may be freely
transferred by Barclays to its affiliates, and Counterparty shall effect such
transfer without any further action by Barclays. Notwithstanding anything to the
contrary herein, Counterparty agrees that any delivery of Shares or Termination
Delivery Units shall be effected by book-entry transfer through the facilities
of the Clearance System if, at the time of such delivery, the certificates
representing such Shares or Termination Delivery Units would not contain any
restrictive legend as described above. Notwithstanding anything to the contrary
herein, to the extent the provisions of Rule 144 under the Securities Act or any
successor rule are amended, or the applicable interpretation thereof by the
Securities and Exchange Commission or any court changes after the Trade Date,
including without limitation to lengthen or shorten the holding periods, the
agreements of Counterparty herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Counterparty, to comply with
Rule 144 under the Securities Act, including Rule 144, as in effect at the time
of delivery of the relevant Shares or Termination Delivery Units.     (m)  
Maximum Share Delivery. Notwithstanding any other provision of this Confirmation
or the Agreement, in no event will Counterparty be required to deliver more than
1,050,000 Shares (the “Maximum Amount”) in the aggregate to Barclays in
connection with the Transaction, subject to the provisions below regarding
Deficit Shares. In the event Counterparty shall not have delivered the full
number of Shares otherwise due in connection with the Transaction (whether upon
any scheduled settlement of the Transaction, any Private Placement Settlement or
otherwise) as a result of the first sentence of this paragraph relating to the
Maximum Amount (such deficit, the “Deficit Shares”), Counterparty shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by Counterparty or any of its subsidiaries after the Trade Date (whether or not
in exchange for cash, fair value or any other consideration), (ii) authorized
and unissued Shares reserved for issuance in respect of other transactions prior
to such date which prior to the relevant delivery date become no longer so
reserved and (iii) Counterparty additionally authorizes any unissued Shares that
are not reserved for other transactions. Counterparty shall immediately notify
Barclays of the occurrence of any of the foregoing events (including the
aggregate number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver of such
aggregate number of Shares thereafter.

19



--------------------------------------------------------------------------------



 



  (n)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (o)   Status of Claims in
Bankruptcy. Barclays acknowledges and agrees that this Confirmation is not
intended to convey to Barclays rights with respect to the Transaction that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Barclays’ right to pursue remedies in the event of a breach by
Counterparty of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Barclays’ rights in respect of any transactions other than the Transaction.    
(p)   Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Barclays is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” or a “transfer”
within the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Barclays is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.     (q)   Right to
Extend. Barclays may postpone any potential Expiration Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Net Share Amount for such Expiration Date), if
Barclays determines, in its reasonable discretion, that such postponement or
extension is reasonably necessary or appropriate to preserve Barclays’ or its
affiliate’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Barclays or its affiliate to effect purchases
or sale of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Barclays or such affiliate were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Barclays and/or such affiliate.     (r)   Payments on
Early Termination. The parties hereto agree that for the Transaction, for the
purposes of Section 6(e) of the Agreement, Second Method and Loss will apply.  
  (s)   Illegality. The parties agree that for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.     (t)  
Governing Law. The law of the State of New York (without reference to choice of
law doctrine).

20



--------------------------------------------------------------------------------



 



  (u)   Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.     (v)   Tax Matters. The parties hereto agree
that for the Transaction “Indemnifiable Tax” shall not include any Tax imposed
pursuant to section 1471 or 1472 of the Code.

6.   Account Details:

  (a)   Account for payments to Counterparty:         InterDigital, Inc. ABA:
Acct:
Acct No.:     (b)   Account for payments to Barclays:         Bank:
ABA#
BIC:
Acct:
Beneficiary:
Ref:         Account for delivery of Shares to Barclays:         Bank:
ABA#
BIC:
Acct:
Beneficiary:
Ref:

7.   Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Barclays for the Transaction is: Inapplicable, Barclays is not a
Multibranch Party.

8.   Notices:

For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:        
InterDigital, Inc.

21



--------------------------------------------------------------------------------



 



    781 Third Avenue
King of Prussia, Pennsylvania 19406
Attention: Scott McQuilkin
Telephone: (+1) 610-878-1850
Facsimile: (+1) 610-878-7844     (b)   Address for notices or communications to
Barclays:         Barclays Capital Inc.
745 Seventh Ave.
New York, NY 10019
Attention: General Counsel
Telephone: (+1) 212-412-4000
Facsimile: (+1) 212-412-7519         with a copy to:         Barclays Capital
Inc.
745 Seventh Ave.
New York, NY 10019
Attn: Paul Robinson
Telephone: (+1) 212-526-0111
Facsimile: (+1) 917-522-0458         and         Barclays Bank PLC, 5 The North
Colonnade
Canary Wharf, London E14 4BB
Facsimile: 44(20) 777 36461
Phone: 44(20) 777 36810

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

22



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Barclays a facsimile of the fully-executed
Confirmation to Barclays at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

          Very truly yours,

BARCLAYS CAPITAL INC.
acting solely as Agent in connection with the Transaction
    By:   /s/ Adam Lawlor       Name:   Adam Lawlor      Title:   Authorised
Signatory      Accepted and confirmed as of the Trade Date:

INTERDIGITAL, INC.
    By:   /s/ Scott A. McQuilkin       Name:   Scott A. McQuilkin      Title:  
Chief Financial Officer   

[Signature Page to Additional Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
For purposes of the Transaction, the following terms shall have the following
values/meanings:

         
1.
  Strike Price:   USD66.3528          
2.
  Premium:   USD4,140,000.00          
3.
  Final Disruption Date:   August 31, 2016

24



--------------------------------------------------------------------------------



 



SCHEDULE B
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

                Component Number   Number of Warrants   Expiration Date



25